Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of December 12, 2017
(the “Commencement Date”), by and between Montreign Operating Company, LLC, a
New York limited liability company (“Montreign” and together with its parent,
Empire Resorts, Inc., the “Company”), and Kevin D. Kline (the “Executive”, and
Montreign, the Company and the Executive collectively referred to herein as “the
Parties”).

W I T N E S S E T H:

WHEREAS, Montreign desires to employ the Executive as Chief Operating Officer
and General Manager and to enter into an agreement embodying the terms of such
employment (this “Agreement”), and the Executive desires to be employed by
Montreign, subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:

1.    Term. The term of employment under this Agreement shall be for the period
beginning on the Commencement Date and ending on the close of business on
December 11, 2020 (the “Term”), or such earlier date upon which the Executive’s
employment is terminated by either Party in accordance with the provisions of
this Agreement.

2.    Employment.

(a)    Position. As of the Commencement Date, the Executive shall be employed
Chief Operating Officer and General Manager of Montreign and/or such other title
or titles as may be granted by Montreign. The Executive shall perform such
duties and responsibilities as may reasonably be assigned to him from time to
time by the Company’s Chief Executive Officer and the Board of Directors of
Empire Resorts, Inc. (the “Board”) and, in the absence of such assignment, such
duties as are customary and commensurate with the position held by the
Executive. The Executive agrees to comply with the Company’s written policies
and procedures throughout the Term; provided, however, that if any such policy
or procedure conflicts with the terms of this Agreement, the terms of this
Agreement shall prevail. The Executive shall report to the Company’s Chief
Executive Officer and to such officer(s) in positions equivalent or senior to
Executive as determined by the Chief Executive Officer, including officer
positions created by the Board following the Commencement Date, and the Board.

(b)    Obligations. The Executive agrees to (i) perform his duties faithfully
and devote substantially all of his full business time and attention to the
business and affairs of the Company; (ii) devote his skill and ability to
promote the interests of the Company; and (iii) carry out his duties in a
competent and professional manner. Anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from: (i) serving on the
boards of directors of trade associations and/or charitable organizations;
(ii) engaging in charitable activities and

 

1



--------------------------------------------------------------------------------

community affairs; and (iii) managing his personal investments and affairs,
provided that the activities described in the preceding clauses (i) through
(iii) do not materially interfere with the proper performance of his duties and
responsibilities hereunder and do not prevent him from devoting substantially
all of his full business time and attention to the affairs of the Company.

3.    Base Salary. Montreign agrees to pay or cause to be paid to the Executive
during the Term a base salary at the rate of Four Hundred Thousand Dollars
($400,000) per year for the Term which may increase if, in their sole
discretion, the Board shall determine based on a number of factors that the
Executive’s performance warrants such an increase (the base salary in effect
shall be referred to herein as, the “Base Salary”). Such Base Salary shall be
payable, less applicable withholdings and deductions, in accordance with the
Company’s reasonable and customary payroll practices applicable to its executive
officers commensurate with the position held by the Executive.

4.    Bonus. The Executive shall receive a one-time cash bonus of $10,000 upon
execution of this Agreement. The Executive shall be eligible to participate in
any annual bonus plan maintained by the Company for executive officers
commensurate with the position held by the Executive on such terms and
conditions as may be determined from time to time by the Compensation Committee
of the Board. The payment of any such bonus shall be in the absolute discretion
of the Board and based on a number of factors including but not limited to
overall performance and profitability of the Company.

5.    Additional Incentive.

(a)    The Compensation Committee of the Board may, at the sole discretion of
the Compensation Committee, grant Executive equity awards (each an “Award”)
under the Empire Resorts, Inc. 2015 Equity Incentive Plan (the “2015 Plan”). The
terms of any Awards shall be as described in the award letter relating to each
Award and the terms and conditions of the 2015 Plan, as applicable. In the event
of any conflict between the terms and provisions of this Section 5 and the 2015
Plan, as applicable, the 2015 Plan shall govern.

(b)    For the purposes of this Agreement, “Change in Control” shall have the
same meaning as in the 2015 Plan.

(c)    Employee Benefits. The Executive shall be eligible to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to executive officers commensurate with the position held by the
Executive generally and as may be in effect from time to time, including any
medical and health plans and any equity-based incentive programs that may be put
into place, subject, however, to the terms and conditions of the various plans
and programs and subject to the determinations of any person or committee
administering such plans and programs. The Executive’s participation in such
plans, practices and programs shall be on the same basis and terms as are
applicable to executive officers of the Company commensurate with the position
held by the Executive. Such level of benefits shall be at a level commensurate
with his position. For the avoidance of doubt, Montreign shall be entitled to
terminate or reduce any employee benefit enjoyed pursuant to the provision of
this Section, if such reduction is applicable to all executive officers of the
Company who are at a

 

2



--------------------------------------------------------------------------------

level commensurate with Executive’s position. Notwithstanding the foregoing, the
Executive will not be eligible to participate in any severance plan of the
Company. The Executive severance benefits, if any, are to be solely set forth in
Sections Section 9(b)(ii) and (iii).

6.    Other Benefits.

(a)    Vacation. During each calendar year of the Term, the Executive shall be
eligible to accrue paid vacation up to twenty (20) days in accordance with the
Company’s vacation policy for executive officers commensurate with the position
held by the Executive, as it may be amended from time to time. The Executive
agrees that vacation time is to be taken at such time(s) as shall not materially
interfere with the Executive’s fulfillment of his duties hereunder.

(b)    Perquisites. The Executive shall be entitled to perquisites on the same
basis as provided to other executive officers at the Company commensurate with
the position held by the Executive, if any. In addition to the foregoing and
Section 7 below, the Executive shall be entitled to the following perquisite.

(i)    Automobile. The Executive shall be entitled to receive a travel and
lodging allowance in the amount of $1,200 per month, payable on a monthly basis,
to reimburse Executive for gas, toll and lodging expenses incurred by Executive
for travel to and from Montreign’s corporate headquarters.

7.    Expenses.

(a)    The Executive shall be reimbursed on not less than a monthly basis for
all reasonable, ordinary and necessary expenses incurred by him in connection
with the performance of his duties hereunder or for promoting, pursuing or
otherwise furthering the business or interests of the Company (including but not
limited to travel costs, dining and entertainment), in each case in accordance
with policies established by the Board from time to time in effect and upon
receipt of appropriate documentation of such expenses.

(b)    In addition to the foregoing, Executive shall be entitled to receive
reimbursement of reasonable expenses incurred in connection with relocation to
Sullivan County, New York or a neighboring county in New York, including
reimbursement of up to 60 days of temporary lodging in Sullivan County, New York
or a neighboring county in New York. Notwithstanding anything to the contrary,
in no event shall any reimbursement of expenses to Executive pursuant to this
Section 6(b) exceed $20,000. The Executive shall provide such appropriate
documentation regarding these expenses as the Company may reasonably request in
accordance with Section 7(a).

8.    Termination.

(a)    Death. The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death.

 

3



--------------------------------------------------------------------------------

(b)    Disability. If during the Term of this Agreement, Executive becomes
physically or mentally unable to perform his duties for the Company hereunder in
the reasonable judgment of the Board and such incapacity has continued for a
total of ninety (90) consecutive days or any one hundred twenty (120) days in a
period of three hundred sixty-five (365) consecutive days (“Disability”), then
Montreign shall have the right to terminate Executive’s employment with
Montreign upon written notice to Executive.

(c)     Cause. Montreign shall be entitled to terminate the Executive’s
employment for “Cause.” For purposes of this Agreement, “Cause” shall mean that
the Executive: (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or as a crime under
federal or state law which involves Executive’s fraud or dishonesty; (ii) in
carrying out his duties, engages in conduct that constitutes willful neglect or
willful misconduct; provided such plea, conviction, neglect or misconduct
results in material economic harm to the Company; (iii) fails to obtain or
maintain required licenses in the jurisdiction where the Company currently
operates or has plans to operate; (iv) willfully and intentionally fails to
perform the material responsibilities of the Executive’s position, (v) engages
in an act of dishonesty in the performance of his duties hereunder,
(vi) harasses or discriminates against the Company’s employees, customers, or
vendors in violation of Company policies with respect to such conduct;
(vii) engages in any conduct that is reasonably likely to cause harm to the
reputation of the Company or risk the loss of any license required by the
Company in the jurisdiction where the Company currently operates or has plans to
operate; (viii) makes a material disclosure as defined by Section 10(a) or
(ix) materially breaches any term of this Agreement. In the event any of the
occurrences in (i) through (ix) above have occurred, the Executive shall be
given written notice by the Company of its intention to so terminate his
employment, such notice (i) to state in detail the particular act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based and (ii) to be given within sixty (60) days after
the Board knew of such acts or failures to act. In the event such notice is
timely given by the Company, the Executive shall have thirty (30) days after the
date that the notice is given in which to cure such conduct, to the extent such
cure is possible. For the avoidance of doubt, any of the occurrences
constituting Cause set forth in clauses (i), (ii) and (v) above cannot be
cured. No act or failure to act on Executive’s part will be considered “willful”
unless done, or omitted to be done by Executive not in good faith and without
reasonable belief that his action or omission was in the best interests of the
Company.

(d)    Good Reason. The Executive may terminate his employment hereunder for
“Good Reason”, which is defined to include the following events arising without
the consent of the Executive: (A) a material diminution in the Executive’s Base
Salary (unless such diminution is part of an across-the-board diminution
affecting all executive officers commensurate with the position held by the
Executive of the Company equally); (B) a material diminution in the Executive’s
title, authority, duties or responsibilities; (C) a material diminution in the
authority, duties and responsibilities of the person to whom the Executive is
required to report; (D) a material diminution in the budget over which the
Executive retains authority; (E) a material change in the geographic location at
which the Executive must perform his duties and responsibilities for the
Company; or (F) any other action or inaction that constitutes a material breach
of the terms of this Agreement. Notwithstanding the foregoing, the Executive
expressly

 

4



--------------------------------------------------------------------------------

acknowledge and agrees that the Company is in the process of establishing new
corporate authority structures and the organization is incomplete. Any future
employment and/or designation by Montreign or the Company of newly created
officer positions, including officer positions that may have supervisory roles
with respect to Executive, shall not constitute “Good Reason” for purposes of
this Section 8(d).

In the event any of the occurrences in (A) through (E) above have occurred,
Montreign shall be given written notice by the Executive of his intention to so
terminate his employment, such notice; (i) to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based and (ii) to be given within thirty
(30) days after the Executive knew of such acts or failures to act. In the event
such notice is timely given by the Executive, Montreign shall have thirty
(30) days after the date that the notice is given in which to cure such conduct,
to the extent such cure is possible. In the event of the occurrence of an event
described in (A) through (F) above, which event remains uncured after Montreign
has received written notice of Executive’s intention to terminate his employment
to Montreign, the Executive shall have sixty (60) days from the initial
existence of the event(s) that constitute the grounds on which the proposed
termination for Good Reason is based to terminate his employment for Good
Reason.

(e)    Without Cause. Montreign may terminate the Executive’s employment
hereunder without Cause at any time and for any reason (or for no reason) in
Montreign’s sole discretion by giving the Executive a Notice of Termination (as
defined below). Such termination shall not be deemed a breach of this Agreement.

(f)    Voluntary. Notwithstanding anything contained elsewhere in this Agreement
to the contrary, the Executive may terminate his employment hereunder at any
time and for any reason whatsoever (or for no reason) in the Executive’s sole
discretion by giving Montreign a Notice of Termination (as defined below). Such
termination shall not be deemed a breach of this Agreement.

(g)    Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision of this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination of
employment which requires a Notice of Termination shall be effective without
such Notice of Termination. The Termination Date (as defined below) specified in
such Notice of Termination shall be no less than thirty (30) days from the date
the Notice of Termination is given.

(h)    Termination Date. “Termination Date” shall mean the date of the
termination of the Executive’s employment with Montreign and specifically (i) in
the case of the Executive’s death, his date of death; (ii) in the case of a
termination of the Executive’s employment for Cause, the relevant date specified
in Section 8(c) of this Agreement; (iii) in the case of a termination of the
Executive’s employment for Good Reason, the relevant date specified in
Section 8(d) of this Agreement; (iv) in the case of the expiration of the Term
of this Agreement in accordance with Section 1, the date of such expiration; and
(v) in all other cases, the date specified in the Notice of Termination.

 

5



--------------------------------------------------------------------------------

9.    Compensation Upon Termination of Employment.

(a)    At End of Term; For Cause; Without Good Reason. If during the Term of
this Agreement, the Executive’s employment under this Agreement is terminated by
Montreign for Cause or by the Executive without Good Reason (and other than by
reason of the Executive’s death or Disability), or at the end of the Term,
Montreign’s sole obligation hereunder, subject to applicable law, shall be to
pay the Executive the following amounts earned hereunder but not paid as of the
Termination Date:

(i)    the Executive’s Base Salary through the Termination Date;

(ii)    reimbursement of any and all reasonable, ordinary, and necessary
expenses incurred in connection with the Executive’s duties and responsibilities
under this Agreement and for which Montreign received appropriate documentation
prior to the Termination Date; and

(iii)    any benefits to which Executive may be entitled to under the plans and
programs described in Section 5(c) or Section 6 as of the Termination Date in
accordance with the terms of this Agreement and relevant programs or policies of
the Company.

Subsections (i) through (iii) shall be referred to collectively as the “Accrued
Obligation.”

(b)    Without Cause or for Good Reason. If the Executive’s employment hereunder
is terminated by the Executive for Good Reason or by Montreign without Cause,
Montreign’s sole obligation hereunder shall be to pay the Executive the
following amounts:

(i)    the Accrued Obligation;

(ii)    a pro-rata portion (based on the days worked by the Executive during the
applicable year) of any bonus awarded pursuant to any annual bonus plan
maintained by the Company for executive officers commensurate with the position
held by the Executive to which the Executive would have been entitled had he not
been terminated, which shall be paid at such time as other participants in the
bonus plan are paid their respective bonuses in respect of that fiscal year, but
no later than March 15 of the calendar year following the Termination Date;

(iii)    The Executive’s Base Salary for the following period (the “Salary
Continuation Period”): (A) in the event that Executive’s employment hereunder is
terminated prior to the occurrence of a Change in Control, the lesser of
(x) eighteen (18) months following such termination or (y) the remaining
duration of the Term; or (B) in the event that Executive’s employment hereunder
is terminated on or following the occurrence of a Change in Control, the greater
of (x) twenty four (24) months following such termination or (y) the remaining
duration of the Term; in each instance such amount payable in equal installments
in accordance with the Company’s payroll practices applicable to its executive
officers commensurate with the position

 

6



--------------------------------------------------------------------------------

held by the Executive, which payments shall commence on the earlier of the first
payroll date following the 75th day after the Termination Date, or thirty
(30) days after the effective date of the Release referenced below in
Section 9(g). The first payment pursuant to this Section 9(b)(iii) shall include
those payments that would have previously been paid if the payments described in
this Section had begun on the first payroll date following the Termination
Date. This timing of the commencement of payments pursuant to this
Section 9(b)(iii) is subject to Section 11 below; and

(iv)    that portion of any Equity Awards that is unvested on the Termination
Date shall be deemed vested on the Termination Date and Options shall remain
outstanding through the remainder of the original term of such Options.

(c)    Disability. If the Executive’s employment hereunder is terminated by
Montreign by reason of the Executive’s Disability, Montreign’s sole obligation
hereunder shall be to pay the Executive the following amounts:

(i)    the Accrued Obligation; and

(ii)    any accrued benefits under the Company’s regular and any supplemental
long-term disability plan or plans; and

(iii)    that portion of any Equity Awards that is unvested on the Termination
Date shall be deemed vested on the Termination Date and Options shall remain
outstanding through the remainder of the original term of such Options.

(d)    Death. If the Executive’s employment hereunder is terminated due to his
death, Montreign’s sole obligation hereunder shall be to pay the Accrued
Obligation to the person or persons designated in writing by the Executive to
receive such payment, or if no such designation was made, to the Executive’s
estate. In addition, that portion of any Equity Awards that is unvested on the
Termination Date shall be deemed vested on the Termination Date and Options
shall remain outstanding through the remainder of the original term of such
Options.

(e)    Continuation of Employee Benefits. Notwithstanding anything to the
contrary, in addition to any amounts payable in the event of a termination under
Section 9(b), Montreign shall fully subsidize the cost of all Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) premiums during the Salary
Continuation Period and Montreign shall continue to provide the Executive,
during the Salary Continuation Period with any other benefits set forth under
Section 5(c) as though the Executive’s employment had not terminated (to the
extent such coverage may be continued under the terms of such plans and programs
and exclusive of participation in any Section 401(k) Plan or any other plans for
severance benefits). In accordance with the applicable provisions of COBRA, the
Executive may continue COBRA coverage at the Executive’s sole cost for any
remaining COBRA period after the Salary Continuation Period. Notwithstanding the
foregoing and subject to Executive’s group health plan coverage continuation
rights under COBRA, Montreign’s obligation to provide the continuation of
benefits under this Section shall be reduced to the extent the same types are
received or made available to Executive under the plans, programs or
arrangements of a subsequent employer or is

 

7



--------------------------------------------------------------------------------

otherwise received by Executive during such period. The Executive shall have the
obligation to notify Montreign, during the Salary Continuation Period, that he
is eligible for, entitled to or receiving such benefits from a subsequent
employer or is otherwise receiving such benefits.

(f)    No Mitigation; No Offset. In the event of any termination of his
employment hereunder, the Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation provided to the Executive in any subsequent employment, except as
provided in Section 9(e) of this Agreement.

(g)    Release. Any other provisions of this Agreement notwithstanding,
Section 9(b)(ii) and (iii) shall not apply unless and until: (i) Executive has
executed and delivered a full and complete general release of all claims in such
form as is reasonably requested by the Company which Executive has not revoked
in any time frame provided in the general release; and (ii) Executive has
returned all the Company’s property. Any obligation on the part of Montreign for
payments pursuant to Section 9(b)(ii) and (iii), shall cease if the Executive
violates of the provisions of Section 10 below.

(h)    Timing of Payments. Other than the benefits provided for in Section 9(e)
above, unless otherwise specifically indicated herein, the payments provided for
in this Section 9 shall begin within ninety (90) days of the termination of the
Executive’s employment with Montreign provided the Executive has not revoked
acceptance of the releases set forth in Section 9(g).

(i)    Limitation on Benefits. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and the Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 9(i), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Payments shall be reduced to the extent that
such reduction would result in after-tax payments and benefits to the Executive
that exceed the after-tax payments and benefits to which the Executive be
entitled without such reduction. Any determination required under this Section
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes and the Executive agrees not to take
any position (in any tax return or otherwise) inconsistent with
determination. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely in reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Montreign and
the Executive shall furnish to the Accountants such information and documents as
the Accountants may request in order to make a determination under this
Section. Montreign shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section. If the limitation
set forth in this Section 9(i) is applied to reduce an amount payable to the
Executive, and the Internal Revenue Service successfully asserts that, despite
the reduction, the Executive has nonetheless received payments which are in
excess of the maximum amount that could have been paid to the

 

8



--------------------------------------------------------------------------------

Executive without being subjected to any excise tax, then, unless it would be
unlawful for Montreign to make such a loan or similar extension of credit to the
Executive, the Executive may repay such excess amount to Montreign as though
such amount constituted a loan to the Executive made at the date of payment of
such excess amount, bearing interest at 120% of the applicable federal rate (as
determined under Section 1274(d) of the Code in respect of such loan).

(j)    Valuation of Non-Competition Obligations. Montreign shall make reasonable
efforts to cooperate with the Executive with regard to the value for tax
purposes of the Executive’s non-competition obligations under this Agreement.

10.    Employee Covenants.

(a)    Unauthorized Disclosure. The Executive shall not, during the Term of this
Agreement and thereafter, make any Unauthorized Disclosure (as defined
below). For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the prior written consent of the Board to
any person, other than an employee of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of his duties hereunder, of any confidential information relating to
the business or prospects of the Company, including, but not limited to, any
information with respect to any of the Company’s customers, products, finances
or financial projections, methods of distribution, strategies, business and
marketing plans and business policies and practices, including information
disclosed to the Company by others under agreements to hold such information
confidential (the “Confidential Information”). Notwithstanding the foregoing,
the Executive may disclose Confidential Information (i) to the extent such
disclosure is or may be required by law, but only after providing (A) notice to
the Company of any third party’s request for such information, which notice
shall include the Executive’s intent with respect to such request, and (B) to
the extent possible under the circumstances, sufficient opportunity for the
Company to challenge or limit the scope of the disclosure, or (ii) in confidence
to an attorney, accountant or other advisor for the purpose of securing
professional advice concerning the Executive’s personal matters, provided that
such attorney or other advisor agrees to observe these confidentiality
provisions. Confidential Information shall not include the use or disclosure by
the Executive of any information known generally to the public or known within
the Company’s trade or industry (other than as a result of any direct or
indirect action or inaction by the Executive or any disclosure by the Executive
in violation of this Section 10(a)). This Section 10(a) has no temporal,
geographical or territorial restriction. Nothing in this Agreement prohibits or
restricts the Executive (or Executive’s attorney) from initiating communications
directly with, responding to an inquiry from, or providing testimony before the
Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority (“FINRA”), any other self-regulatory organization or any
other federal or state regulatory authority regarding this Agreement, or its
underlying facts or circumstances, or a possible securities law violation.
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any

 

9



--------------------------------------------------------------------------------

securities regulatory agency or authority or government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
securities regulatory agency or authority or government agency. This Agreement
does not limit the Executive’s right to receive an award for information
provided to any government agencies or to the SEC staff or any other securities
regulatory agency or authority.

(b)    Non-Competition. The Executive shall not, during the Term of this
Agreement and during the Non-Competition Period (as defined below), directly or
indirectly, without the prior written consent of the Board, own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
stockholder, partner, or otherwise) any business competing with, or
substantially similar to, the businesses of Company and its present and future
subsidiaries, joint ventures, partners or other affiliates (except that
affiliates of the Company that are solely in a business unrelated to the
Company’s business shall not be included) (the “Empire Companies”), as such
businesses exist within 100 miles of the location in which any such entity
conducts, or is actively investigating the possibility of conducting, its
businesses as of the beginning of the Non-Competition Period. Notwithstanding
the foregoing, the provisions of this Section 10(b) shall not be deemed to
prohibit the Executive’s ownership of up to 2% of the total shares of all
classes of stock outstanding of any publicly held company.

(c)    Non-Solicitation. During the period from the termination of the
Executive’s employment with Montreign through the one year anniversary of the
date of termination, the Executive shall not, directly or indirectly, alone or
in conjunction with another person, (i) hire, solicit, retain, compensate or
otherwise induce or attempt to induce any individual who is an employee of any
of the Empire Companies, to leave the employ of the Empire Companies or in any
way interfere with the relationship between any of the Empire Companies and any
employee thereof, (ii) hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of any of the Empire Companies if such action by the Executive
would have a material adverse effect on the business, assets or financial
condition of any of the Empire Companies, or materially interfere with the
relationship between any such person or entity and any of the Empire Companies,
or (iii) solicit or accept business from any customer of any of the Empire
Companies. In connection with the foregoing provisions of this Section 10, the
Executive represents that his experience, capabilities and circumstances are
such that such provisions will not prevent him from earning a livelihood.

(d)    Non-Competition Period. For purposes of this Agreement, the
“Non-Competition Period” means the period from the termination of the
Executive’s employment with Montreign through (i) in the case of a termination
without Cause by Montreign, the end of the Salary Continuation Period, (ii) in
the case of a voluntary termination by the Executive without Good Reason, one
(1) year following the date of such termination, (iii) in the case of Executive
terminating his employment for Good Reason, the end of the Salary Continuation
Period (iv) in the case of a termination by Montreign with Cause, for one
(1) year following such termination and (v) in the case of the expiration of the
Term, for three (3) months following the expiration of the Term.

 

10



--------------------------------------------------------------------------------

(e)    Remedies. The Executive agrees that any breach of the terms of this
Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law. The Executive therefore
also agrees that in the event of said breach or any threat of such a breach,
Montreign shall be entitled to seek an immediate injunction and restraining
order to prevent such breach or continued breach by the Executive, in addition
to any other remedies to which Montreign may be entitled at law or in
equity. The Executive and Montreign further agree that the provisions of this
Section 10 are reasonable and properly required for the adequate protection of
the current and future business of the Empire Companies and that Montreign would
not have entered into this Agreement but for the inclusion of such covenants
herein. Should a court determine, however, that any provision of the covenants
is unreasonable, either in period of time, geographical area, or otherwise, the
Parties agree that such covenants should be interpreted and enforced to the
maximum extent which such court deems reasonable and such determination shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement. The existence of a claim, charge, or cause of
action by the Executive against the Company shall not constitute a defense to
the enforcement by Montreign of the foregoing confidentiality, non-competition,
and non solicitation sections.

11.    Section 409A. It is the intention of the Parties that this Agreement be
exempt from or comply strictly with the provisions of Section 409A of the Code,
and Treasury Regulations and other Internal Revenue Service guidance promulgated
thereunder (the “Section 409A Rules”) and any ambiguity herein shall be
interpreted so as to be consistent with the intent of this paragraph. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Section 409A or damages for
failing to comply with Section 409A. Notwithstanding anything contained herein
to the contrary, all payments and benefits which are payable upon a termination
of employment hereunder shall be paid or provided only upon those terminations
of employment that constitute a “separation from service” from the Company
within the meaning of the 409A Rules (determined after applying the presumption
set forth in Treas. Reg. Section 1.09A-1(h)(1)). Further, to the extent the
Executive is a specified employee under the 409A Rules at the time of a
termination of employment and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated recognition of
income or additional tax under Section 409A, then the Company will defer the
commencement of any payments or benefits hereunder (without any reduction in
payments or benefits ultimately paid or provided to the Executive) until the
date that is at least six (6) months following the Executive’s termination of
employment with Montreign (or the earliest date permitted under Section 409A
Rules, e.g., immediately upon the Executive’s death), whereupon Montreign will
promptly pay the Executive a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to the Executive under this
Agreement during the period in which such payments or benefits were
deferred. Thereafter, the normal schedule for the remaining payments will
commence. Notwithstanding anything to the contrary in this Agreement,
reimbursement payments shall be promptly made to the Executive following such
submission, but in no event later than December 31st of the calendar year
following the calendar year in which the expense was incurred. In no event shall
the Executive be entitled to any reimbursement payments after December 31st of
the calendar year following the calendar year in which the expense was incurred.

 

11



--------------------------------------------------------------------------------

Additionally, in the event that following the date hereof, Montreign or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A, Montreign and the Executive shall
work together to adopt such amendments to this Agreement or adopt other policies
or procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A Rules and/or preserve the intended tax treatment of
the compensation and benefits provided with respect to this Agreement or
(y) comply with the requirements of Section 409A Rules.

12.    Withholding of Taxes. Montreign may take such actions as are reasonably
appropriate or consistent with applicable law and the Plans in connection with
any compensation paid pursuant to this Agreement with respect to the withholding
of any taxes (including income or employment taxes) or any other tax matters,
including, but not limited to, requiring the Executive to furnish to Montreign
any applicable withholding taxes prior to the vesting of any Equity Awards.

13.    Indemnification; Insurance; Limitation of Liability.

(a)    Montreign agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, the Executive shall be
indemnified and held harmless by Montreign to the fullest extent legally
permitted or authorized by Montreign’s articles of organization, operating
agreement or resolutions of the Board against all cost, expense, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, ERISA
excise taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, member, employee or agent of Montreign or other
entity and shall inure to the benefit of the Executive’s heirs, executors and
administrators. Montreign shall advance to the Executive all costs and expenses
incurred by him in connection with a Proceeding within a reasonable time after
submission of reasonable documentation of such costs and expenses. Such request
shall include an undertaking by the Executive to repay the amount of such
advance if it shall ultimately be determined that he is not entitled by law to
be indemnified against such costs and expenses.

(b)    Neither the failure of Montreign or the Company (including the Board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 13(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by Montreign (including the Board, independent legal counsel or
stockholders) that the Executive has not met such applicable standard of
conduct, shall create a presumption in any judicial proceeding that the
Executive has not met the applicable standard of conduct.

 

12



--------------------------------------------------------------------------------

(c)    Montreign agrees to continue and maintain director’s and officer’s
liability insurance policy covering the Executive, until such time as actions
against the Executive are no longer permitted by law, with terms and conditions
no less favorable than the most favorable coverage then applying to any other
executive officer commensurate with the position held by the Executive of the
Company.

14.    Representations.

(a)    The Executive represents and warrants that he has the free and unfettered
right to enter into this Agreement and to perform his obligations under it and
that he knows of no agreement between him and any other person, firm or
organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive represents
that in connection with the Executive’s employment with the Company, the
Executive shall not use or disclose any trade secrets or other proprietary
information or intellectual property in which a prior employer or company has
any right, title or interest and your employment with the Company will not
infringe or violate the rights of any prior employer or company. The Executive
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employer, other than
confidential information that has become generally known to the public or within
the relevant trade industry.

(b)    Montreign represents and warrants that it is validly existing and in good
standing under the laws of the State of New York and is registered or qualified
to conduct business in all other jurisdictions in which the failure to be so
registered or qualified would adversely affect the ability of Montreign to
perform its obligations under this Agreement. Montreign has taken all company
action required to execute, deliver and perform this Agreement and to make all
of the provisions of this Agreement the valid and enforceable obligations they
purport to be and has caused this Agreement to be executed by a duly authorized
officer of Montreign. All consents and approvals by any third party required to
be obtained by Montreign in order for it to be authorized to enter into and
consummate this Agreement have been obtained and no further third party
approvals or consents are required to consummate this Agreement. Execution and
delivery of this Agreement and all related documents, and performance of the
obligations hereunder by Montreign do not conflict with any provision of any law
or regulation to which Montreign or any of its affiliates are subject, conflict
with or result in a breach of or constitute a default under any of the terms,
conditions or provisions of any agreement or instrument to which Montreign or
any of its affiliates are a party or by which Montreign is bound or any order or
decree applicable to Montreign, or result in the creation or imposition of any
lien on any assets or property of Montreign, and/or which would materially and
adversely affect the ability of Montreign to perform its obligations under this
Agreement. Montreign has obtained all consents, approvals, authorizations or
orders of any court or governmental agency or body, if any, required for the
execution, delivery and performance by Montreign of this Agreement.

 

13



--------------------------------------------------------------------------------

15.    Successors and Assigns.

(a)    This Agreement shall be binding upon and shall inure to the benefit of
Montreign, its successors and assigns and Montreign shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Montreign would be required to perform it if
no such succession or assignment had taken place. The term “Montreign” as used
herein shall include any such successors and assigns. The term “successors” and
“assigns” as used herein shall mean a corporation or other entity acquiring or
otherwise succeeding to, directly or indirectly, all or substantially all the
assets and business of Montreign (including this Agreement) whether by operation
of law or otherwise.

(b)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

16.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, and addressed as follows:

To the Executive:

Kevin D. Kline

at the address in the payroll records of Montreign

To Montreign:

Montreign Operating Company, LLC

c/o Empire Resorts, Inc.

c/o Monticello Casino and Raceway, Route 17B

P.O. Box 5013

Monticello, New York 12701

Attention: Nanette L. Horner, Chief Counsel

17.    Survivorship. Except as otherwise set forth in this Agreement, the
Executive’s covenants set forth in Section 10 hereof shall survive any
termination of the Executive’s employment.

18.    Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing and signed by the Executive and Montreign.

 

14



--------------------------------------------------------------------------------

19.     Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to the conflict of law principles thereof. Any action, suit or other
legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in New York County.

20.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

21.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements, understandings and
arrangements, oral or written, between the Parties with respect to the subject
matter hereof. This Agreement may be executed in one or more counterparts.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Montreign has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

MONTREIGN OPERATING COMPANY, LLC

 

By:  

/s/ Ryan Eller

  Name:   Ryan Eller   Title:   President and Chief Executive Officer

EXECUTIVE:

 

/s/ Kevin D. Kline

Kevin D. Kline

 

16